Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 26, 2019

                                       No. 04-19-00227-CV

                                    IN RE M.I.A., A CHILD,


                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02030
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
         Appellee’s unopposed first motion for an extension of time to file the appellee’s brief is
granted. We order the appellee’s brief due September 9, 2019. We note the appellant’s brief was
filed on June 19, 2019. This is an accelerated appeal of an order terminating the appellant’s
parental rights which must be disposed of by this court within 180 days of the date the notice of
appeal is filed. Tex. R. Jud. Admin. 6.2. Given the time constraints governing the disposition of
this appeal, further request for extensions of time will be disfavored. Counsel for appellee is
therefore notified that if the appellee’s brief is not filed on September 9, 2019, this appeal will be
set for submission without further notice.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court